Citation Nr: 0513929	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2003, the Board remanded the appeal for 
compliance with the Veterans Claims Assistance Act.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following an in-service August 1988 evaluation, the veteran 
was diagnosed as having adjustment disorder with disturbance 
in mood and conduct; occupational problems; unresolved grief; 
chronic alcohol abuse, possible dependency; and mixed 
personality disorder with passive-dependent and anti-social 
features.  In July 1990 the veteran was diagnosed as having 
severe, longstanding personality disorder, not otherwise 
specified, that existed prior to enlistment.  The veteran was 
judged to represent a continuing risk to self, others, and 
government property if retained in military service.   

The veteran seeks service connection for schizophrenia, 
paranoid type.  The veteran was afforded a VA mental disorder 
examination in March 1996.  The examiner diagnosed the 
veteran as having schizophrenic reaction, paranoid type; 
however, he did not provide an opinion as to whether it is at 
least as likely as not that the veteran's current 
schizophrenia is related to service.  

The veteran alleged in February 2005 that the in-service 
diagnosis of a personality disorder was a misdiagnosis of his 
current schizophrenia, paranoid type.  The Board finds that a 
remand is necessary in order to secure a psychiatric opinion 
as to the relationship, if any, between the veteran's current 
schizophrenia, paranoid type and his period of service, in 
particular his in-service psychiatric diagnoses of adjustment 
disorder and personality disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder, including the 
records during and after service, and 
provide opinions on the nature and 
etiology of the veteran's current 
schizophrenia, paranoid type.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or 
greater likelihood) that the veteran 
currently exhibits any schizophrenia 
which was caused or worsened by his 
period of service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



